Name: DECISION OF THE EFTA SURVEILLANCE AUTHORITY No 37/94/COL of 11 May 1994 on the amendment of paragraph 3 (f) of Chapter 27 of the Procedural and Substantive Rules in the Field of State Aid
 Type: Decision
 Subject Matter: nan
 Date Published: 1994-09-15

 Avis juridique important|E1994C0037DECISION OF THE EFTA SURVEILLANCE AUTHORITY No 37/94/COL of 11 May 1994 on the amendment of paragraph 3 (f) of Chapter 27 of the Procedural and Substantive Rules in the Field of State Aid Official Journal L 240 , 15/09/1994 P. 0032 - 0032DECISION OF THE EFTA SURVEILLANCE AUTHORITY No 37/94/COL of 11 May 1994 on the amendment of paragraph 3 (f) of Chapter 27 of the Procedural and Substantive Rules in the Field of State Aid THE EFTA SURVEILLANCE AUTHORITYhas amended paragraph 3 (f) of Chapter 27 of the Procedural and Substantive Rules in the Field of State Aid (1), adopted on 19 January 1994, by replacing it by the following:'A reference rate of interest is used to adjust aid to current values and to calculate aid elements of loans. The reference rate shall reflect the average rate of interest in the market concerned. The reference rate of interest is fixed by the EFTA Surveillance Authority on proposal from the EFTA State at the beginning of each year on the basis of the average of the relevant indicative rate of the preceding quarter (for technical reasons September, October and November). However, the reference rate will be adjusted again in the course of the year if the difference between the current reference rate and the average of the indicative rate recorded over the last three months should exceed 15 % of the prevailing reference rate.The reference/discount rates for each EFTA State is for the present fixed as follows:>TABLE>Done at Brussels, 11 May 1994.For the EFTA Surveillance AuthorityHeinz ZOUREKCollege Member(1) OJ No L 231, 3. 9. 1994, p. 1.